            Case 3:19-cv-01356-VC Document 67 Filed 11/27/19 Page 1 of 3



ANDREW P. BRIDGES (CSB No. 122761)
abridges@fenwick.com
MEGHAN E. FENZEL (CSB No. 324139)
mfenzel@fenwick.com
FENWICK & WEST LLP
801 California Street
Mountain View, CA 94041
Telephone:     650.988.8500
Facsimile:     650.938.5200

ARMEN N. NERCESSIAN (CSB No. 284906)
anercessian@fenwick.com
FENWICK & WEST LLP
555 California Street, 12th Floor
San Francisco, CA 94104
Telephone:     415.875.2300
Facsimile:     415.281.1350

Attorneys for Defendant
CLOUDFLARE, INC.

                                 UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                                   (SAN FRANCISCO DIVISION)

MON CHERI BRIDALS, LLC, et al.,                      Case No.: 19-cv-01356-VC

                   Plaintiffs,                       STIPULATION AND [PROPOSED]
                                                     ORDER TO EXTEND EARLY NEUTRAL
                                                     EVALUATION
       v.
                                                    Current ENE deadline: December 4, 2019
CLOUDFLARE, INC.,                                   Proposed ENE deadline: January 8, 2020

                   Defendant.




       Due to scheduling difficulties for the Early Neutral Evaluator, Michael A. Jacobs, and the

schedules of all counsel and party representatives, the parties have stipulated to extend the

deadline to complete the Early Neutral Evaluation to and including January 8, 2020. The parties

have scheduled their ENE session with the Early Neutral Evaluator, Michael A. Jacobs, for




 STIPULATION AND [PROPOSED] ORDER
 TO EXTEND EARLY NEUTRAL
 EVALUATION                                                               Case No.: 19-CV-01356-VC
          Case 3:19-cv-01356-VC Document 67 Filed 11/27/19 Page 2 of 3



January 8, 2020. This deadline further extends the prior deadline of December 4, 2019 set by the

Court’s October 23, 2019 Order. Dkt. 65.

Dated: November 27, 2019                      FENWICK & WEST LLP


                                              By: s/ Andrew P. Bridges
                                                     Andrew P. Bridges

                                              Attorneys for Defendant
                                              CLOUDFLARE, INC.


Dated: November 27, 2019                      OWENS, GACH RAY


                                              By: s/ Robert B. Owens
                                                     Robert B. Owens

                                              Attorneys for Plaintiffs
                                              MON CHERI BRIDALS, LLC and
                                              MAGGIE SOTTERO DESIGNS, LLC



                                       ATTESTATION
       Pursuant to Civil Local Rule 5-1(i)(3), all signatories concur in filing this stipulation.



Dated: November 27, 2019                      By: s/ Andrew P. Bridges
                                                      Andrew P. Bridges




 STIPULATION AND [PROPOSED] ORDER
 TO EXTEND EARLY NEUTRAL
 EVALUATION                                        2                       Case No.: 19-CV-01356-VC
          Case 3:19-cv-01356-VC Document 67 Filed 11/27/19 Page 3 of 3



                                    [PROPOSED] ORDER



       Pursuant to the stipulation of the parties and agreement of the Early Neutral Evaluator,

the Court hereby orders the deadline for the Early Neutral Evaluation extended to and including

January 8, 2019.

IT IS SO ORDERED.

Dated: ___________________
                                                                Hon. Vince Chhabria
                                                             United States District Judge
                                                            Northern District of California




 STIPULATION AND [PROPOSED] ORDER
 TO EXTEND EARLY NEUTRAL
 EVALUATION                                       3                      Case No.: 19-CV-01356-VC
